Citation Nr: 0805470	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  06-06 797	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for bilateral tinnitus.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from August 1959 to August 
1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Any currently diagnosed tinnitus is not etiologically 
linked to the veteran's service or any incident therein.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  

In reviewing the veteran's claim of entitlement to service 
connection for tinnitus, the Board observes that the RO 
issued VCAA notices to the veteran in March 2005 and March 
2006 which informed him of the evidence generally needed to 
support claims of entitlement to service connection; what 
actions he needed to undertake; the need to submit any 
evidence in his possession that pertained to the claim; and 
how the VA would assist him in developing his claim.  The 
March 2006 letter informed him of the evidence needed for the 
assignment of evaluations and effective dates for initial 
awards of service connection.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The March 2005 VCAA notice was 
issued prior to the July 2005 rating decision from which the 
instant appeal arises.  Thus, the Board concludes that the RO 
provided appropriate notice of the information or evidence 
needed in order to substantiate the claim prior to the 
initial decision.  In view of this, the Board finds that VA's 
duty to notify has been fully satisfied with respect to this 
claim.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  A VA medical 
examination report and service medical records are of record, 
as well as private treatment records and were reviewed by 
both the RO and the Board in connection with the veteran's 
claim.  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The veteran contends that he currently has tinnitus as a 
result of his in-service exposure to noise as a rifle 
instructor.  He states that his tinnitus began while he was 
in service.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; i.e., that he was exposed 
to loud noise in service and that he has had tinnitus since 
service.  Charles v. Principi, supra. (finding the veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  However, as a layman 
without proper medical training and expertise, the veteran is 
not competent to provide probative medical evidence on a 
matter such as the diagnosis or etiology of a claimed medical 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  Moreover, competency of evidence differs from weight 
and credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the latter is a factual determination going to 
the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of testimony, 
it does not affect competency to testify.").  

The Board observes that the service medical records show no 
relevant complaints, findings, treatment or diagnoses for 
tinnitus.  Moreover, there is no evidence that the veteran 
sought treatment for tinnitus prior to his initiation of this 
claim in March 2005.  The evidence of record shows he was 
initially diagnosed with tinnitus during the June 2005 VA 
audiological examination.  

While the evidence reveals that he currently suffers from 
tinnitus, the Board finds that preponderance of the competent 
evidence of record does not etiologically link the veteran's 
current disability to his service or any incident therein.  
In fact, the June 2005 VA audiological examiner, while noting 
the veteran's stated history of in-service exposure to loud 
noise, also notes that the veteran gave a 7-year history of 
the onset of his tinnitus and subsequently opines that it is 
not likely that the veteran's tinnitus is related to his 
military service.  There is no medical opinion of record 
etiologically linking his current tinnitus to his service.  
As noted above, the medical evidence of record indicates that 
the veteran was not treated for any complaints associated 
with tinnitus in service and the objective evidence indicates 
that he was initially diagnosed with tinnitus in June 2005, 
with an initial onset of symptoms 35 years after his 
discharge.  The Board finds this gap in time significant, and 
it weighs against the existence of a link between the 
veteran's disability and his time in service.  Cf. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim).  
Further, VA requested the veteran submit evidence 
etiologically linking his current tinnitus to his service or 
any incident therein.  However, he has not submitted any 
medical evidence etiologically linking his current tinnitus 
to service or any in-service noise exposure.

The Board cannot assign any weight to the veteran's lay 
assertions that his currently diagnosed tinnitus is a result 
of in-service acoustic trauma.  Espiritu, supra.  Moreover, 
the Board finds that the service medical records are more 
contemporary to the time the veteran alleges he first 
experienced tinnitus and are of more probative value than his 
current recollections, given many years later.  Therefore, 
the Board determines that the preponderance of the evidence 
is against service connection for tinnitus.  38 U.S.C.A. 
§ 5107(b).  The appeal is denied.  


ORDER

Service connection for tinnitus is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


